Exhibit 10.1

 

EMPLOYMENT SEPARATION AGREEMENT AND RELEASE

 

This Employment Separation Agreement and Release (the “Agreement”) is made and
entered into as of this 8th day of September, 2009 (the “Execution Date”), by
and between Osiris Therapeutics, Inc., a Delaware corporation (the “Company”),
and Richard W. Hunt (the “Executive”).  The Company and the Executive are
sometimes referred to as the “Parties” or individually as a “Party” to this
Agreement.

 

RECITALS

 

The Executive has been employed by the Company since July 2008.  His position
with the Company as of September 8, 2009 (the “Separation Date”) was Chief
Financial Officer.

 

The Executive has submitted his resignation effective on the Separation Date and
the Company has accepted that resignation.  The Executive and the Company now
desire to confirm the resignation of Executive and set forth the terms of
severance and release.

 

NOW, THEREFORE, in consideration of the foregoing, the promises and covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties agree as follows:

 


1.             INCORPORATION OF RECITALS.  THE RECITALS SET FORTH ABOVE ARE
INCORPORATED BY REFERENCE AS PART OF THIS AGREEMENT.


 


2.             SEPARATION OF EMPLOYMENT.  THE EXECUTIVE HEREBY CONFIRMS THAT HE
RESIGNED FROM EMPLOYMENT, AS WELL AS FROM ALL POSITIONS WITH THE COMPANY OR ANY
AFFILIATED ENTITY, INCLUDING WITHOUT LIMITATION HIS POSITION AS CHIEF FINANCIAL
OFFICER, IN EACH CASE EFFECTIVE AS OF THE SEPARATION DATE.  THE EXECUTIVE’S
TERMINATION FROM EMPLOYMENT WILL BE TREATED AS A VOLUNTARY TERMINATION UNDER
SECTION 7(III) OF THE EMPLOYMENT AGREEMENT DATED AS OF JULY 23, 2008 (THE
“EMPLOYMENT AGREEMENT”) BETWEEN THE EXECUTIVE AND THE COMPANY.


 


3.             SEVERANCE PAY AND BENEFITS.  THE COMPANY SHALL PROVIDE THE
FOLLOWING SEVERANCE BENEFITS AND MAKE THE FOLLOWING PAYMENTS TO THE EXECUTIVE
(THE “SEPARATION BENEFITS”), IN ADDITION TO THE OTHER BENEFITS GENERALLY
AVAILABLE TO COMPANY EMPLOYEES ON TERMINATION OF EMPLOYMENT, IN CONSIDERATION
FOR ENTERING INTO THIS AGREEMENT AND PROVIDING THE RELEASE SET FORTH IN
SECTION 5.  THE EXECUTIVE ACKNOWLEDGES THAT THE FOLLOWING SEVERANCE PAY AND
BENEFITS ARE IN ADDITION TO ANYTHING OF VALUE TO WHICH THE EXECUTIVE IS OR MIGHT
OTHERWISE BE ENTITLED IF HE DID NOT SIGN THIS AGREEMENT.


 


(A)           SEVERANCE PAY IN THE TOTAL AMOUNT OF $45,000.00, REPRESENTING TWO
(2) MONTHS OF THE EXECUTIVE’S BASE SALARY IN EFFECT AS OF THE SEPARATION DATE,
TO BE PAID WITHIN FIVE DAYS AFTER THE EFFECTIVE DATE OF THIS AGREEMENT.  TO THE
EXTENT REQUIRED BY LAW, THE COMPANY SHALL WITHHOLD FROM ANY PAYMENTS DUE
EXECUTIVE UNDER THIS AGREEMENT ANY APPLICABLE FEDERAL, STATE OR LOCAL TAXES AND
SUCH OTHER DEDUCTIONS AS ARE PRESCRIBED BY LAW OR COMPANY POLICY;


 


(B)           PLUS ALL MEDICAL, LIFE, AND DISABILITY BENEFITS, IF ANY, EXECUTIVE
HAD BEEN RECEIVING IMMEDIATELY PRECEDING THE SEPARATION DATE FOR THE A PERIOD OF
TWO MONTHS FOLLOWING THE SEPARATION DATE.


 


4.             IMPACT ON EMPLOYMENT AGREEMENT/ STOCK OPTIONS AND OTHER RIGHTS. 
WITHOUT THE NEED FOR ANY FURTHER ACTION ON THE PART OF THE EXECUTIVE OR THE
COMPANY, EFFECTIVE ON THE SEPARATION DATE, THE EMPLOYMENT AGREEMENT, DATED
JULY 23, 2008, BETWEEN THE COMPANY AND THE EXECUTIVE SHALL TERMINATE AND BE OF
NO FURTHER FORCE AND EFFECT.  IN ADDITION, THE EXECUTIVE AGREES THAT ALL RIGHTS
OF THE EXECUTIVE IN AND TO ANY OUTSTANDING STOCK OPTIONS, WARRANTS, RESTRICTED
STOCK OR OTHER RIGHTS IN AND TO EQUITY OR OTHER SECURITIES OF THE COMPANY,
WHETHER OR NOT EXERCISABLE (BUT EXCLUDING SHARES OF COMMON STOCK HELD OUTRIGHT
BY THE EXECUTIVE FREE OF RESTRICTIONS OTHER THAN SECURITIES LAW RESTRICTIONS)
ARE TERMINATED AND THE EXECUTIVE WAIVES ANY AND ALL RIGHTS THEREUNDER OR
THEREUNTO, EXCEPT FOR THE STOCK OPTIONS FOR 30,000 SHARES OF THE COMPANY’S
COMMON STOCK WHICH WERE VESTED AS OF THE SEPARATION DATE AND RESULTED FROM A
GRANT DATED JULY 23, 2008, WHICH SHALL REMAIN EXERCISABLE FOR A PERIOD OF
90-DAYS AFTER THE SEPARATION DATE.


 


5.             GENERAL RELEASE OF CLAIMS.


 


(A)           THE EXECUTIVE, FOR HIMSELF AND HIS HEIRS, EXECUTORS,
ADMINISTRATORS AND ASSIGNS, IF ANY, AND ANYONE PURPORTING TO CLAIM BY OR THROUGH
THE EXECUTIVE, DOES HEREBY WAIVE, RELEASE AND FOREVER DISCHARGE THE COMPANY, ITS
SUBSIDIARIES, PREDECESSORS, SUCCESSORS, ASSIGNS, EMPLOYEE BENEFIT PLANS AND
TRUSTS, IF ANY, AND EACH OF THEIR PAST, PRESENT AND FUTURE MANAGERS, MEMBERS,
DIRECTORS, OFFICERS, PARTNERS, AGENTS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES,
FIDUCIARIES, PLAN SPONSORS, ADMINISTRATORS AND TRUSTEES, IF ANY, (HEREINAFTER
COLLECTIVELY “THE COMPANY RELEASED PARTIES”), OF AND FROM ANY AND ALL ACTIONS,
CAUSES OF ACTION, CLAIMS (INCLUDING WITHOUT LIMITATION, ANY CLAIM FOR WRONGFUL
DISCHARGE OR BREACH OF CONTRACT AND CLAIMS UNDER THE FEDERAL, STATE OR LOCAL
EMPLOYMENT DISCRIMINATION LAWS SUCH AS TITLE VII OF THE CIVIL RIGHTS ACT, THE
AMERICANS WITH DISABILITIES ACT, THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND
OTHER SIMILAR LAWS) SUITS, DEMANDS, RIGHTS, DAMAGES, ACCOUNTS, JUDGMENTS, WAGES,
COMMISSIONS, EXECUTIONS, DEBTS, OBLIGATIONS, ATTORNEYS’ FEES, COSTS AND ALL
OTHER LIABILITIES OF ANY KIND OR DESCRIPTION WHATSOEVER, EITHER AT LAW OR IN
EQUITY, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED AND WHETHER OR NOT
BASED ON HIS EMPLOYMENT OR THE TERMINATION OF HIS EMPLOYMENT, THAT THE EXECUTIVE
NOW HAS OR HAS HAD AGAINST ANY OF THE COMPANY RELEASED PARTIES FOR OR BY REASON
OF ANY CAUSE, MATTER OR EVENT WHATSOEVER, THROUGH THE DATE THE EXECUTIVE SIGNS
THIS AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE

 

--------------------------------------------------------------------------------


 


CONTRARY SET FORTH IN THIS SECTION, THIS RELEASE SHALL NOT APPLY TO CLAIMS
RELATING TO THE VALIDITY OR ENFORCEMENT OF THIS AGREEMENT, CLAIMS THAT CANNOT BE
WAIVED UNDER APPLICABLE LAW (E.G., UNEMPLOYMENT COMPENSATION CLAIMS), CLAIMS FOR
ANY ACCRUED BENEFIT UNDER THE TERMS OF ANY EMPLOYEE BENEFIT PLAN WITHIN THE
MEANING OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT MAINTAINED BY THE COMPANY
(EXCEPT THAT IT WILL APPLY TO ANY SEVERANCE BENEFITS THAT OTHERWISE MIGHT BE
PAYABLE OUTSIDE OF THIS AGREEMENT) OR CLAIMS FOR INDEMNIFICATION OR DEFENSE TO
WHICH THE EXECUTIVE IS ENTITLED UNDER THE CERTIFICATE OF INCORPORATION, THE
BYLAWS AND/OR ANY INSURANCE POLICY OF THE COMPANY OR ITS SUBSIDIARIES.  NOTHING
IN THIS AGREEMENT PRECLUDES THE FILING OF AN ADMINISTRATIVE CHARGE WITH THE
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (“EEOC”) OR THE EXECUTIVE’S ABILITY TO
TESTIFY, ASSIST OR PARTICIPATE IN AN INVESTIGATION, HEARING OR PROCEEDING
CONDUCTED BY THE EEOC, THOUGH THE EXECUTIVE SHALL NOT SEEK OR ACCEPT ANY
PERSONAL OR MONETARY RELIEF SHOULD HE OR ANY OTHER PERSON, ORGANIZATION OR
ENTITY ASSERT ANY SUCH CLAIM ON HIS BEHALF.


 


(B)           BECAUSE THE EXECUTIVE IS AT LEAST FORTY (40) YEARS OF AGE, HE HAS
SPECIFIC RIGHTS UNDER THE OLDER WORKERS BENEFIT PROTECTION ACT (“OWBPA”), WHICH
PROHIBITS DISCRIMINATION ON THE BASIS OF AGE.  IT IS THE COMPANY’S DESIRE AND
INTENT TO MAKE CERTAIN THE EXECUTIVE FULLY UNDERSTAND THE PROVISIONS AND EFFECT
OF THIS AGREEMENT.  TO THAT END, THE EXECUTIVE IS ENCOURAGED, AND HAS BEEN GIVEN
THE OPPORTUNITY, TO CONSULT WITH LEGAL COUNSEL FOR THE PURPOSE OF REVIEWING THE
TERMS OF THIS AGREEMENT.  ALSO, CONSISTENT WITH THE PROVISIONS OF THE OWBPA, AND
AS DESCRIBED IN SECTION 13 OF THIS AGREEMENT, THE COMPANY IS PROVIDING THE
EXECUTIVE WITH TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER AND ACCEPT THE TERMS OF
THIS AGREEMENT AND SEVEN (7) DAYS AFTER HE SIGNS THIS AGREEMENT TO REVOKE IT.


 


(C)           THE COMPANY DOES HEREBY WAIVE, RELEASE AND FOREVER DISCHARGE THE
EXECUTIVE, HIS HEIRS, EXECUTORS, ADMINISTRATORS AND ASSIGNS, IF ANY (THE
“EXECUTIVE RELEASED PARTIES”), OF AND FROM ANY AND ALL ACTIONS, CAUSES OF
ACTION, CLAIMS, SUITS, DEMANDS, RIGHTS, DAMAGES, ACCOUNTS, JUDGMENTS, WAGES,
COMMISSIONS, EXECUTIONS, DEBTS, OBLIGATIONS, ATTORNEYS’ FEES, COSTS AND ALL
OTHER LIABILITIES OF ANY KIND OR DESCRIPTION WHATSOEVER, EITHER AT LAW OR IN
EQUITY, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT THE COMPANY NOW
HAS OR HAS HAD AGAINST ANY OF THE EXECUTIVE RELEASED PARTIES FOR OR BY REASON OF
ANY CAUSE, MATTER OR EVENT WHATSOEVER, THROUGH THE DATE IT SIGNS THIS
AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION,
THIS RELEASE SHALL NOT APPLY TO CLAIMS RELATING TO THE VALIDITY OR ENFORCEMENT
OF THIS AGREEMENT, CLAIMS FOR REIMBURSEMENT OF AMOUNTS PAID IN INDEMNIFICATION,
IF IT IS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT THE
COMPANY’S INDEMNIFICATION OF THE EXECUTIVE WAS IMPROPER AND FOR CLAIMS UNDER
SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, OR FOR CLAIMS
UNDER ANY INSIDER TRADING LAW OR TO CLAIMS BASED ON THE EXECUTIVE’S INTENTIONAL
ACTS.


 


6.             RETURN OF COMPANY PROPERTY.  ALL INFORMATION AND DOCUMENTS
RELATING TO THE COMPANY SHALL BE THE EXCLUSIVE PROPERTY OF THE COMPANY AND THE
EXECUTIVE SHALL USE HIS BEST EFFORTS TO PREVENT ANY PUBLICATION OR DISCLOSURE
THEREOF.  BY THE EXECUTION DATE, THE EXECUTIVE SHALL HAVE DELIVERED TO THE
COMPANY ALL COMPANY PROPERTY OF ANY KIND OR CHARACTER, WHICH SHALL INCLUDE, BUT
NOT BE LIMITED TO, ALL COMPANY IDENTIFICATION AND CREDIT CARDS, ANY COMPANY
EQUIPMENT, BOOKS, KEYS, JOURNALS, RECORDS, PUBLICATIONS, FILES, COMPUTERS AND
COMPUTER DISKS, CELLULAR PHONES AND PDAS, MEMORANDA AND DOCUMENTS OF ANY KIND OR
DESCRIPTION, OR ANY OTHER COMPANY PROPERTY THAT MAY BE IN HIS POSSESSION,
CUSTODY OR CONTROL.


 


7.             CONFIDENTIALITY.  EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY,
DISCLOSE OR PERMIT TO BE KNOWN, TO ANY PERSON, FIRM OR CORPORATION, ANY
CONFIDENTIAL INFORMATION RELATING TO THE COMPANY, THE DIRECTORS OF THE COMPANY,
OR ANY CLIENT OF THE COMPANY, INCLUDING, BUT NOT LIMITED TO, THE BUSINESS
AFFAIRS OF EACH OF THE FOREGOING.  SUCH CONFIDENTIAL INFORMATION SHALL INCLUDE,
BUT SHALL NOT BE LIMITED TO, PROPRIETARY TECHNOLOGY, TRADE SECRETS, PATENTED
PROCESSES, RESEARCH AND DEVELOPMENT DATA, KNOW-HOW, FORMULAE, PRICING POLICIES,
THE SUBSTANCE OF AGREEMENTS WITH CUSTOMERS AND OTHERS, AND ARRANGEMENTS,
CUSTOMER LISTS AND ANY OTHER DOCUMENTS EMBODYING SUCH CONFIDENTIAL INFORMATION;
PROVIDED, HOWEVER, THAT CONFIDENTIAL INFORMATION SHALL NOT INCLUDE ANY
INFORMATION THAT HAS BECOME PUBLIC KNOWLEDGE THROUGH NO FAULT OF THE EXECUTIVE. 
EXECUTIVE ALSO AGREES NOT TO DISCLOSE ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION THAT THE COMPANY OBTAINS FROM A THIRD PARTY AND WHICH THE COMPANY
TREATS AS CONFIDENTIAL OR PROPRIETARY OR DESIGNATES AS CONFIDENTIAL, WHETHER OR
NOT SUCH INFORMATION IS OWNED OR DEVELOPED BY THE COMPANY.  ALL CONFIDENTIAL
INFORMATION, REGARDLESS OF FORM, IS THE EXCLUSIVE PROPERTY OF THE COMPANY. 
EXECUTIVE ASSIGNS TO THE COMPANY ANY RIGHTS TO THE FOREGOING CONFIDENTIAL
INFORMATION AND ANY OTHER PROPRIETARY DATA, INVENTIONS OR OTHER INTELLECTUAL
PROPERTY USED OR DEVELOPED DURING THE TIME EXECUTIVE PROVIDED SERVICES TO THE
COMPANY.


 


8.             RESTRICTIVE COVENANTS.


 


(A)           EXECUTIVE ACKNOWLEDGES THAT IN THE COURSE OF HIS EMPLOYMENT WITH
THE COMPANY HE HAS BECOME FAMILIAR WITH THE TRADE SECRETS OF, AND OTHER
CONFIDENTIAL INFORMATION CONCERNING, THE COMPANY, AND THAT THE COMPANY’S ABILITY
TO ACCOMPLISH ITS PURPOSES AND TO SUCCESSFULLY PURSUE ITS BUSINESS PLAN AND
COMPETE IN THE MARKETPLACE DEPENDED SUBSTANTIALLY ON THE SKILLS AND EXPERTISE OF
THE EXECUTIVE.  THEREFORE, AND IN FURTHER CONSIDERATION OF THE COMPENSATION
BEING PAID TO THE EXECUTIVE HEREUNDER, THE EXECUTIVE AGREES THAT FOR NO LESS
THAN ONE (1) YEAR FROM THE SEPARATION DATE, SO LONG AS THE PAYMENTS ARE MADE OR
HAVE BEEN MADE IN ACCORDANCE WITH THIS AGREEMENT (THE “NONCOMPETE PERIOD”), HE
SHALL NOT (I) DIRECTLY OR INDIRECTLY OWN, MANAGE, CONTROL, PARTICIPATE IN,
CONSULT WITH, RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN, ANY BUSINESS
COMPETING WITH THE BUSINESS OF THE COMPANY IN ANY COUNTRY WHERE THE COMPANY
CONDUCTS BUSINESS, OR PLANS TO CONDUCT BUSINESS, PROVIDED SUCH PLANS HAVE BEEN
COMMUNICATED TO EXECUTIVE (A “COMPETING BUSINESS”), WHERE FOR PURPOSES OF THIS
SECTION 8(A), THE “BUSINESS” SHALL MEAN ALL COMMERCIAL OR THERAPEUTIC USE THAT
INVOLVES MESENCHYMAL STEM CELLS (MSCS) OR CELLS SUBSTANTIALLY SIMILAR TO
MESENCHYMAL STEM CELLS, THAT IS, A HOMOGENEOUS POPULATION OF CELLS THAT CAN
DIFFERENTIATE ALONG MORE THAN ONE CONNECTIVE TISSUE LINEAGE, REGARDLESS OF THE
SOURCE; ALL COMMERCIAL EFFORTS TO DELIVER OR IMPROVE THE DELIVERY OF MSCS FOR
THERAPEUTIC PURPOSES; ALL COMMERCIAL EFFORTS THAT WOULD SEEK TO ENHANCE THE
ENDOGENOUS IN VIVO POPULATION OF MSCS IN THE BODY BY PHARMACEUTICAL OR CHEMICAL
MEANS; ANY OTHER EFFORT TO COMMERCIALLY COMPETE WITH THE COMPANY TO WHICH THE
EXECUTIVE HAS CONFIDENTIAL KNOWLEDGE.  (TO COVER HIRING, BUSINESS PARTNERSHIPS,
VENDOR RELATIONSHIPS, ETC.); (II) ASSIST OTHERS IN ENGAGING IN ANY COMPETING
BUSINESS IN THE MANNER DESCRIBED IN CLAUSE (I) ABOVE; OR (III) INDUCE ANY
EMPLOYEE OR INDEPENDENT CONTRACTOR OF THE COMPANY OR ANY SUBSIDIARY THEREOF TO
TERMINATE HIS OR HER EMPLOYMENT OR RELATIONSHIP WITH THE

 

--------------------------------------------------------------------------------


 


COMPANY OR ANY SUBSIDIARY THEREOF OR ENGAGE IN ANY COMPETING BUSINESS OR IN ANY
WAY WILLFULLY INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY AND ANY
EMPLOYEE OR INDEPENDENT CONTRACTOR THEREOF OR (IV) INDUCE OR ATTEMPT TO INDUCE
ANY CUSTOMER, SUPPLIER, LICENSEE OR OTHER BUSINESS RELATION OF THE COMPANY TO
CEASE DOING BUSINESS WITH THE COMPANY, OR IN ANY WAY INTERFERE WITH THE
RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION
AND THE COMPANY.  THE OWNERSHIP OF NOT MORE THAN 5% OF THE STOCK OF ANY ENTITY
HAVING A CLASS OF EQUITY SECURITIES ACTIVELY TRADED ON A NATIONAL SECURITIES
EXCHANGE OR ON THE NASDAQ STOCK MARKET OR ANY MINORITY INTEREST IN ANY PRIVATE
ENTITY SHALL NOT BE DEEMED, IN AND OF ITSELF, TO VIOLATE THE PROHIBITIONS OF
THIS SECTION 9(A).


 


(B)           FOR A PERIOD OF FIVE (5) YEARS AFTER THE EXECUTION DATE, THE
EXECUTIVE SHALL NOT DISPARAGE, DEPRECATE, OR MAKE ANY COMMENTS OR TAKE ANY OTHER
ACTIONS, DIRECTLY OR INDIRECTLY, THAT WILL REFLECT ADVERSELY ON THE COMPANY OR
ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS OR ADVERSELY AFFECT THEIR BUSINESS
REPUTATION OR GOODWILL.


 


(C)           FOR A PERIOD OF FIVE (5) YEARS AFTER THE EXECUTION DATE, THE
OFFICERS AND DIRECTORS OF THE COMPANY SHALL NOT DISPARAGE, DEPRECATE OR MAKE ANY
COMMENTS OR TAKE ANY OTHER ACTIONS, DIRECTLY OR INDIRECTLY, THAT WILL REFLECT
ADVERSELY ON THE EXECUTIVE OR ADVERSELY AFFECT HIS BUSINESS REPUTATION.


 


(D)           IF ANY PORTION OF THE RESTRICTIONS SET FORTH IN THIS SECTION 8
SHOULD, FOR ANY REASON WHATSOEVER, BE DECLARED INVALID BY A COURT OF COMPETENT
JURISDICTION, THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF SUCH
RESTRICTIONS SHALL NOT THEREBY BE ADVERSELY AFFECTED.  THE EXECUTIVE DECLARES
THAT THE TERRITORIAL, TIME LIMITATIONS AND SCOPE OF ACTIVITIES RESTRICTED AS SET
FORTH IN THIS SECTION 8 ARE REASONABLE AND PROPERLY REQUIRED FOR THE ADEQUATE
PROTECTION OF THE BUSINESS OF THE COMPANY.  IN THE EVENT THAT ANY SUCH
TERRITORIAL, TIME LIMITATION AND SCOPE OF ACTIVITIES RESTRICTED IS DEEMED TO BE
UNREASONABLE BY A COURT OF COMPETENT JURISDICTION, THE COMPANY AND THE EXECUTIVE
AGREE TO THE REDUCTION OF THE TERRITORIAL, TIME LIMITATION OR SCOPE TO THE AREA
OR PERIOD WHICH SUCH COURT SHALL HAVE DEEMED REASONABLE.  EXECUTIVE ACKNOWLEDGES
THAT THE COVENANT INCLUDED IN SECTION 8(A) ABOVE HAS UNIQUE, VERY SUBSTANTIAL
AND IMMEASURABLE VALUE TO COMPANY, AND THAT EXECUTIVE HAS SUFFICIENT ASSETS AND
SKILLS TO PROVIDE A LIVELIHOOD FOR HIMSELF WHILE SUCH COVENANT REMAINS IN FORCE.


 

The existence of any claim or cause of action by the Executive against the
Company shall not constitute a defense to the enforcement by the Company of the
foregoing restrictive covenants, but such claim or cause of action shall be
litigated separately.

 


9.             ENFORCEMENT.  IT IS THE DESIRE AND INTENT OF THE PARTIES HERETO
THAT THE PROVISIONS OF THIS AGREEMENT BE ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER THE LAWS AND PUBLIC POLICIES APPLIED IN EACH JURISDICTION IN
WHICH ENFORCEMENT IS SOUGHT.  ACCORDINGLY, TO THE EXTENT THAT A RESTRICTION
CONTAINED IN THIS AGREEMENT IS MORE RESTRICTIVE THAN PERMITTED BY THE LAWS OF
ANY JURISDICTION WHERE THIS AGREEMENT MAY BE SUBJECT TO REVIEW AND
INTERPRETATION, THE TERMS OF SUCH RESTRICTION, FOR THE PURPOSE ONLY OF THE
OPERATION OF SUCH RESTRICTION IN SUCH JURISDICTION, WILL BE THE MAXIMUM
RESTRICTION ALLOWED BY THE LAWS OF SUCH JURISDICTION AND SUCH RESTRICTION WILL
BE DEEMED TO HAVE BEEN REVISED ACCORDINGLY HEREIN.


 


10.           REMEDIES; SURVIVAL.  THE PARTIES EACH ACKNOWLEDGE AND UNDERSTAND
THAT THE COVENANTS CONTAINED IN SECTIONS 7 AND 8 HEREOF, THE VIOLATION OF WHICH
CANNOT BE ACCURATELY COMPENSATED FOR IN DAMAGES BY AN ACTION AT LAW, ARE OF
CRUCIAL IMPORTANCE TO THE BENEFITED PARTY, AND THAT THE BREACH OR THREATENED
BREACH OF ANY OF SUCH PROVISIONS BY THE OTHER PARTY WOULD CAUSE THE BENEFITED
PARTY IRREPARABLE HARM.  IN THE EVENT OF A BREACH OR THREATENED BREACH BY THE
OTHER PARTY OF ANY OF THE PROVISIONS OF SECTIONS 7 OR 8 HEREOF, THE BENEFITED
PARTY WILL BE ENTITLED TO SEEK AN INJUNCTION RESTRAINING THE OTHER PARTY FROM
SUCH BREACH.  NOTHING HEREIN CONTAINED WILL BE CONSTRUED AS PROHIBITING THE
BENEFITED PARTY FROM PURSUING ANY OTHER REMEDIES AVAILABLE IN LAW OR IN EQUITY
FOR ANY BREACH OR THREATENED BREACH OF THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, DAMAGES AND AN EQUITABLE ACCOUNTING OF ALL EARNINGS, PROFITS AND
OTHER BENEFITS ARISING FROM SUCH BREACH.


 


11.           COOPERATION.  THE EXECUTIVE WILL COOPERATE WITH ANY REASONABLE
REQUEST OF THE COMPANY FOR ASSISTANCE FROM THE EXECUTIVE IN RESPECT OF THE
TRANSITION OF THE EXECUTIVE’S PREVIOUS RESPONSIBILITIES WITH THE COMPANY TO HIS
SUCCESSOR, THROUGH DECEMBER 31, 2009 AND THE EXECUTIVE ALSO WILL COOPERATE WITH
ANY REASONABLE REQUEST OF THE COMPANY TO PARTICIPATE IN THE PREPARATION FOR,
RESPONSE TO, PROSECUTION OF AND/OR DEFENSE OF ANY PENDING, ACTUAL OR THREATENED
LITIGATION OR GOVERNMENTAL INVESTIGATION INVOLVING THE COMPANY THAT INVOLVES
ACTIVITIES ALLEGEDLY OCCURRING WHILE THE EXECUTIVE WAS EMPLOYED BY THE COMPANY. 
SUCH ASSISTANCE WILL BE PROVIDED WITH NO ADDITIONAL COMPENSATION TO EXECUTIVE
FROM THE COMPANY AND THE EXECUTIVE AGREES TO ABIDE BY ALL TYPICAL POLICIES OF
THE COMPANY IN RESPECT OF CONFIDENTIALITY, NON DISCLOSURE AND THE LIKE IN THE
PROVIDING BY EXECUTIVE OF SUCH ASSISTANCE.  THE COMPANY WILL, HOWEVER, REIMBURSE
THE EXECUTIVE FOR ALL REASONABLE OUT-OF-POCKET EXPENSES HE INCURS AS A RESULT OF
SUCH ASSISTANCE WITH PRIOR APPROVAL OF THE COMPANY.


 


12.           GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN, AND
IN ALL RESPECTS TO BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT GIVING EFFECT TO THE PRINCIPLES
OF CONFLICTS OF LAW UNDER MARYLAND LAW.  THE PARTIES SHALL SUBMIT TO THE
JURISDICTION AND VENUE OF THE STATE AND FEDERAL COURTS LOCATED IN MARYLAND IN
THE EVENT THAT THERE IS ANY CLAIM OF BREACH OF THIS AGREEMENT.  BOTH PARTIES
HEREBY WAIVE THEIR RIGHTS TO HAVE ANY SUCH CLAIM RESOLVED IN A JURY TRIAL.


 


13.           VOLUNTARY EXECUTION BY EXECUTIVE.  THE EXECUTIVE (A) HAS CAREFULLY
READ AND UNDERSTANDS THE PROVISIONS OF THIS AGREEMENT; (B) HAS BEEN GIVEN THE
OPPORTUNITY TO EXAMINE THIS AGREEMENT FOR A PERIOD OF UP TO 21 CALENDAR DAYS;
AND (C) IS ADVISED BY THE COMPANY THAT HE SHOULD CONSULT WITH HIS PERSONAL
ATTORNEY BEFORE DECIDING WHETHER TO ACCEPT THIS AGREEMENT.  THE EXECUTIVE’S
SIGNATURE TO THIS AGREEMENT SIGNIFIES THAT THIS SECTION 13 HAS BEEN COMPLIED
WITH, AND THAT IF THIS AGREEMENT IS SIGNED BY THE EXECUTIVE BEFORE THE
EXPIRATION OF THE 21-DAY CONSIDERATION PERIOD, THE EXECUTIVE IS VOLUNTARILY
WAIVING HIS RIGHT TO CONSIDER THE AGREEMENT FOR THE ENTIRE 21-DAY PERIOD.  THE
PARTIES RECOGNIZE THAT THE EXECUTIVE SHALL HAVE SEVEN DAYS AFTER THE EXECUTIVE
RETURNS A SIGNED COPY OF THIS AGREEMENT TO REVOKE THE AGREEMENT BY

 

--------------------------------------------------------------------------------


 


SUBMITTING A SIGNED REVOCATION NOTICE TO THE COMPANY.  UPON THE EXPIRATION OF
THAT SEVEN DAY PERIOD; PROVIDED THE EXECUTIVE HAS NOT REVOKED THIS AGREEMENT,
THIS AGREEMENT SHALL BECOME EFFECTIVE (THE “EFFECTIVE DATE”).


 


14.           CONSTRUCTION.  CAPTIONS ARE INSERTED HEREIN FOR CONVENIENCE, DO
NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE ADMISSIBLE FOR THE
PURPOSES OF PROVING THE INTENT OF THE PARTIES.  THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL.


 


15.           SEVERABILITY.  SHOULD ANY PROVISION OF THIS AGREEMENT BE DECLARED
AND/OR DETERMINED BY ANY COURT TO BE ILLEGAL OR INVALID, THE VALIDITY OF THE
REMAINING PARTS, TERMS OR PROVISIONS SHALL NOT BE AFFECTED.

 


NOTICE.  ALL NOTICES CONTEMPLATED BY THIS AGREEMENT SHALL BE SENT TO EACH OF THE
PARTIES AS FOLLOWS:

 

To:

Richard W. Hunt

 

7530 Damascus Road

 

Laytonsville, Maryland 20882

 

 

To:

Osiris Therapeutics, Inc.

 

7015 Albert Einstein Drive

 

Columbia, Maryland 21046

 

Attention: President

 

Unless otherwise specified herein, any Notice shall be deemed received (i) on
the date delivered, if by hand; or (ii) one business day after deposit with
FedEx or other overnight courier.  A party may, by Notice given as aforesaid,
change the person or persons and/or address or addresses for its Notices;
provided, however, that a Notice of a change of addressee or address shall only
be effective upon receipt.

 


16.           PUBLIC DISCLOSURE.  THE COMPANY AND THE EXECUTIVE SHALL PROVIDE
EACH OTHER WITH A REASONABLE OPPORTUNITY TO REVIEW AND PROVIDE COMMENTS TO ANY
PRESS RELEASE OR OTHER PUBLIC DISCLOSURE MADE BY THE COMPANY OR BY THE EXECUTIVE
OR A FUTURE EMPLOYER OF THE EXECUTIVE RELATED TO THIS AGREEMENT OR TO THE
EMPLOYMENT RELATIONSHIP BETWEEN THE COMPANY AND THE EXECUTIVE.


 


17.           BINDING EFFECT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE BINDING UPON THE PARTIES AND THEIR RESPECTIVE EXECUTORS, ADMINISTRATORS,
PERSONAL REPRESENTATIVES, HEIRS, PREDECESSORS, SUCCESSORS, ASSIGNS, DIRECTORS,
AGENTS, EMPLOYEES, TRUSTEES AND AFFILIATES FOREVER.


 


18.           ENTIRE AGREEMENT.  THIS AGREEMENT, ALONG WITH ITS EXHIBITS AND THE
OTHER DOCUMENTS REFERRED TO IN THIS AGREEMENT, CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE TERMINATION OF EXECUTIVE’S EMPLOYMENT
AND HIS SEVERANCE PAY AND BENEFITS AND SUPERSEDES ANY PRIOR OR CONTEMPORANEOUS
WRITTEN OR ORAL AGREEMENTS BETWEEN THE PARTIES WITH RESPECT THERETO, INCLUDING
THE EMPLOYMENT AGREEMENT.  EACH OF THE PARTIES AGREES AND ACKNOWLEDGES THAT IN
DECIDING TO ENTER INTO THIS AGREEMENT HE OR IT IS NOT RELYING ON ANY STATEMENTS,
REPRESENTATIONS, OR PROMISES OTHER THAN THOSE CONTAINED HEREIN.  THIS AGREEMENT
MAY NOT BE MODIFIED EXCEPT BY A WRITING, WHICH HAS BEEN SIGNED BY EACH OF THE
PARTIES.


 


19.           FACSIMILE SIGNATURE.  ANY SIGNATURE TO THIS AGREEMENT MAY BE
DELIVERED BY FACSIMILE TO THE OTHER PARTY TO THIS AGREEMENT, AND SUCH FACSIMILE
SIGNATURE SHALL BE VALID EXECUTION OF THIS AGREEMENT AND BE BINDING ON BOTH
PARTIES.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and with the intention of being legally bound hereby, the
Parties have executed this Agreement as of the dates set forth below.

 

 

 

Osiris Therapeutics, Inc.

 

 

 

By:

/s/ C. RANDAL MILLS

 

Name:

C. Randal Mills, Ph.D.

 

Title:

President & Chief Executive Officer

 

Date Executed:    September 9, 2009

 

 

 

 

The Executive

 

 

 

By:

/s/ RICHARD W. HUNT

 

Name:

Richard W. Hunt

 

Date Executed:    September 8, 2009

 

--------------------------------------------------------------------------------